DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ginocchio (3,913,580) in view of Kuroda et al. (2011/0288514).
With respect to claim 1, Ginocchio discloses a process for gluing an absorbent core to a backsheet, as shown in figure 1. The process comprises providing an absorbent core 12 having a longitudinal axis, as shown in figure 1, comprising an absorbent material, as disclosed in column 3, lines 55-60, and a core wrap 14 enclosing the absorbent material, as shown in figure 3. A first glue 24 is applied in a first application area on the backsheet, as shown in figure 2 and disclosed in column 4, lines 
Ginocchio discloses all aspects of the claimed invention with the exception of the absorbent material comprising superabsorbent polymer, and the absorbent core having a first channel and a second channel disposed on opposite sides of the longitudinal axis. Kuroda discloses an absorbent article, as shown in figure 1, comprising an absorbent core 4 having a first channel 7A and a second channel 7B disposed on opposite sides of the longitudinal axis X. The first and second channels improve the flexibility of the article and help prevent leakage, as disclosed in paragraph [0030]. The absorbent core 4 comprises superabsorbent polymer, as disclosed in paragraph [0071], to allow the core to be very thin while still absorbing a high quantity of liquid. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the absorbent core of Ginocchio with first and second channels on opposite sides of the longitudinal axis, as taught by Kuroda, to improve the flexibility and leakage prevention of the article. It would further have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the absorbent material of Ginocchio a superabsorbent polymer, as taught by Kuroda, to create a thin yet highly absorptive absorbent core.
With respect to claim 2, the first glue is applied by an applicator 32 that is shown in figure 6 to be in contact with the backsheet 16, and therefore the first glue is applied by a contact applicator. 
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ginocchio (3,913,580) in view of Kuroda et al. (2011/0288514), and further in view of LeMinh et al. (7,160,281).
With respect to claim 3, Ginocchio discloses the second glue 26 is applied in a plurality of parallel stripes, as shown in figure 2, by a plurality of nozzles 40, as shown in figure 6. Ginocchio discloses all aspects of the claimed invention with the exception of the nozzles being turned on and off to provide a second glue application area comprising longitudinally extending portions of different lengths. LeMinh teaches applying glue to the backsheet of an absorbent article intermittently, as disclosed in column 8, lines 33-35. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the second glue of Ginocchio in portions of different lengths (i.e. intermittently), as taught by LeMinh, to achieve the predictable result of a glue pattern that has occasional gaps to prevent the backsheet from being made too stiff by the glue pattern. It further would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to achieve an intermittent glue pattern by turning the nozzles on and off, to achieve the advantage of a simpler manufacturing process than keeping the nozzles on continuously but then having to remove glue to result in an intermittent glue pattern.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patents and Publications 7,227,051; 6,635,798; 5,316,836; 4,045,833; H1978; and 2005/0137549 disclose glue patterns for adhering a backsheet to an absorbent core. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932.  The examiner can normally be reached on Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781